Title: To John Adams from Benjamin Rush, 4 November 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philada Novemr 4th: 1812

Herewith you will receive a copy of my medical Inquiries and Observations upon the diseases of the mind. PS My bookseller has disappointed me in not sending me a Copy of my book which I intended for you. It shall follow this letter in a day or two.—I shall wait with solitude to receive your Opinion of them. They are in general accommodated the to the “Common Science” of Gentlemen of all professions as well as medicine. The Subjects of them have hitherto been inveloped in mystery. I have endeavoured to bring them down to the level of all the other diseases of the human body, & to show that the mind and body are moved by the same causes & Subject to the same laws. For this Attempt to simplify the “medicina mentis” I expect no Quarter from my learned brethren. But time I hope will do my Opinions justice. I believe them to be true, and calculated to lessen some of the greatest evils of human life. If they are not, I shall console myself with having aimed well, and erred honestly.
Pray furnish me with the details of the  intrigues that led to the permanent establishment of Congress in Washington, & mention the Circumstances that led H: to threaten W: with writing the history of his battles & Campaigns.
The  Democrats of our City begin at last to think that the Ocean is the theatre upon which the Americans must defend their independance. In the year 1778 I published several numbers under the Signature of Leonidas in favor of a Navy in Bradfords paper. I have never for a moment changed my Opinion upon the Subject of its importance to our Country. It is the safest defence  of a Nation. It is the its cheapest defence. of a nation It can be managed only by men of some Education.  Illiterate men of all professions and occupations may make goo brave and popular Colonels & majors of an Army, but they can neither navigate, or fight a Ship of War. A navy upon this Account will always command the best resources of our Country in talents, and character. It will become the depot of Supernumerary sons of all the wealthy families in the United States.  Navy It is less destructive to human life by diseases than an Army, and far less so to morals. There are no taverns nor brothels in ships of War. All this is inter nos. For I dread above all things having my name connected in any way with a political or military Opinion of any kind. Yesterday I began my Annual labors by delivering an introductory lecture upon the “Duties which physicians owe to each Other, and the Causes of their latter dissentions.” I ascribed the latter to their being less gregarious than the members of the Other learned professions, and recommended as a remedy for them, frequent social and Convivial meetings. To enforce this advice, I entered extensively into a consideration of the influence of what Sir Thomas Brown calls “Commensality” upon morals, manners and knowledge and happiness.
I rejoice to hear that your son’s Pauls & Homer’s Wine is so acceptable to the ladies of your family. If it serve to  a single pain, or a moments care in them,  my dear old friend, it will afford great pleasure to / yours truly & sincerely

Benjn: Rush
PS From the great extent of our Sea Coast, from the immense number of Bays, Rivers & deep Creeks which intersect our country, and all of which are covered for 8 months in the year with Shallops, and boats, and market or ferry boats, & from the heat of our Climate disposing our your boys to bath & Swim 6 months in the year, our Citizens are a kind of Amphibious animals, alike at home and in their element on water & land. By this early and universal familiarity with the Water, and of the Arts of commanding it, and surviving its fatal influence upon life, our Citizens are delivered know nothing of the Waterphobia so common and natural to nations other wise situated & educated, and hence their greater Aptness, or predisposition to be sailors & soldiers at Sea, than the natives of even G Britain herself—and hence in yielding to the Cry for a navy, we yield to the Voice of nature, manifested in the physical Circumstances of our Country.

